Citation Nr: 1710793	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  13-10 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for prostate cancer claimed as a result of Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from March 1963 to April 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO in May 2016.  

The issues of service connection for a right knee condition and skin condition, plus the issue of entitlement to a higher disability rating for hearing loss, are the subject of a separate decision, and that decision will be sent to the Veteran and his representative under separate cover.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran did not set foot in the Republic of Vietnam while serving as a storekeeper on the USS Preble.  


CONCLUSION OF LAW

The criteria to establish service connection for prostate cancer, as presumptively due to Agent Orange exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that his prostate cancer was a result of Agent Orange exposure he received when he set foot in the Republic of Vietnam during service.  See Board Hr'g Tr. 10.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

With regard to herbicide exposure, which is the Veteran's contention for this claim, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.
 
The list of diseases associated with exposure to certain herbicide agents includes prostate cancer.  38 C.F.R. § 3.309(e).

B.  Discussion

In this case, the claim must be denied as the competent and credible evidence does not establish that the Veteran was exposed to Agent Orange during service.  

There is no material dispute that the Veteran was diagnosed with prostate cancer in April 2013.  There is also no dispute that prostate cancer is a disease presumptively due to Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  Finally, it is not in dispute that the Veteran was a storekeeper during service onboard the USS Preble.  What remains in dispute is whether the Veteran set foot in Vietnam during service to qualify for the presumed exposure.  

On this question, the Veteran testified at the May 2016 Board hearing that he was a storekeeper for his ship, the USS Preble, when it operated off the shore of Vietnam.  Board Hr'g Tr. 3.  As a storekeeper, he would go into Da Nang and get into a small craft with a postal employee.  Board Hr'g Tr. 3.  He would take the mail, and the Veteran would take in the emergency requisitions to the base, and together they would go to the warehouses and pick up the electronic supplies needed for the ship, plus anything else that they needed that they could carry back to the ship.  Board Hr'g Tr. 3.  From there, they would return to the ship, but, in a week or two, they would go back into Da Nang and pick up some more stuff that was needed. Board Hr'g Tr. 3.  

In a statement received in July 2015, the Veteran wrote that the Preble went into Da Nang harbor 2 times in February 1967 about 10 days apart.  In a May 2013 statement, the Veteran wrote that he set foot in Vietnam "at least" 12 times.  

The Veteran's statements are not credibly supported by the remaining evidence.  Particularly important, the Veteran received a telephone call from the RO in June 2012 and was specifically asked if he had ever visited Vietnam.  The Veteran stated that he had never set foot in Vietnam.  He stated that he had disembarked onto a smaller motor patrol boats while in the Gulf of Tonkin to meet up with vessels from other branches (Army) to pick up supplies while still on the water.  

This June 2012 statement is particularly significant because it reflects the Veteran's direct statement that he did not set foot in Vietnam when specifically asked.  Additionally, it was made prior to the prostate cancer claim (May 2013), which lends to the credibility of this statement.  In light of the specificity of the question asked and the detail of the answer given, it does not appear that he misunderstood the question or that the RO misunderstood his answer.  Such a contradictory statement tends to impeach his testimony indicating that he set foot in Vietnam.   See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Other evidence tends to further discount the reliability of his recollection.  First, the Veteran has been consistent in stating that the ship docked twice at Da Nang in February 1967.  Official service records, deck logs, and research by the National Archives and Records Administration (NARA) show that his ship stopped at Da Nang in January 1967 (and does not say whether anyone went ashore).  These same records are clear in establishing that the ship did not go to Da Nang in February 1967 as the Veteran says.  Thus, the official records unequivocally show that it went to Da Nang only once and in January 1967.  In light of the Veteran's specific and repeated assertions that the ship went to Da Nang twice in February 1967, this evidence tends to call into question the reliability of his statements.  

In an August 2014 statement, the Veteran's service organization representative asserted that it was not uncommon for postal clerks and supply personnel to go ashore to take care of their ship's needs especially upon arrival in port.  Likewise, at an August 2014 Board hearing (concerning unrelated disabilities), the same individual, who put himself forth as a former Navy officer, said that postal clerks and storekeepers (like the Veteran) were always the first to go ashore when a ship would pull into dock.  August 2014 Board Hr'g Tr. 22.  

This representative's statements may be correct, but they do not increase the likelihood that the instant Veteran set foot in Vietnam when considered in the context of the Veteran's own affirmative statement in June 2012 stating that he did not set foot in Vietnam.  The representative's statement is not sufficiently specific enough to rehabilitate the Veteran's credibility as it does not provide a first-hand witness account of the Veteran having gone ashore in this manner.  

Thus, overall, in light of the Veteran's own conflicting statements, which impeach his credibility, together with the official service department records, which further contradict his account of what happened during service, the evidence does not contain credible evidence sufficiently probative to make it at least as likely as not that he set foot in Vietnam.  Absent such evidence, there is no basis to presume that he was exposed to Agent Orange during service.  Without such presumption, there is no indication of a relationship between the Veteran's current prostate cancer and his service as an in-service injury, event or disease has not been established.

Thus, the evidence is not in equipoise on the in-service event requirement of this service connection claim.  There is no reasonable doubt to be resolved in the Veteran's favor and service connection for prostate cancer is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer is denied.  



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


